DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 1-3, 11, 14-17, 32, 33, 36, and 39 are objected to because of the following informalities:  the word “vaporisable” is incorrect and should be spelled ‘vaporizable’.  Appropriate correction is required. 
Claims 14 and 16 are objected to because of the following informalities:  the word “vapour” is incorrect and should be spelled ‘vapor’.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “sufficient” in claims 2 and 15 is a relative term which renders the claim indefinite.  The term “sufficient
The term “sufficiently conditioned” in claims 4 and 5 is a relative term which renders the claim indefinite.  The term “sufficiently conditioned” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The terms “relatively” and “about” in claim 7 is a relative term which renders the claim indefinite.  The terms “relatively” and “about” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “relatively” in claim 14 is a relative term which renders the claim indefinite.  The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 10, 15-17, 19-27, 30, 31, 35-39, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,590,300 B1 to Preito Santiago. 
Preito Santiago clearly teaches a cyclonic or anti-cyclonic conversion tower, comprising: 
a ground platform (see Figures 1, 7, and 10) forming a base for the vortex station; 
a plurality of vanes (2, 3) to direct an air flow into the vortex station and about the vortex station in a substantially swirling manner; 
at least one wind turbine (16) located or disposed near the centre of said vortex station, in a path of a concentrated air flow, wherein the movement of the air in the vortex station is such that an atmospheric buoyancy vortex is created in the centre of the vortex station; 
a supply of a vaporizable liquid (11) or a working fluid to the vortex station at or near the centre of the vortex station (see Figures 1 and 10), such that at least some of the air is of a saturated condition or an at least partially saturated condition (see column 3, lines 28-37; claim 10) with the vaporizable liquid or working fluid, the vaporizable liquid or working fluid supplied at a sufficient quantity or flow rate to assist with maintaining buoyancy and stability of the vortex created. 
With regards to claim 2, Preito Santiago discloses: 
the vaporizable liquid or working fluid being supplied at a sufficient quantity or flow rate, or the air flow directed to the vortex station is conditioned to be of a sufficient saturation to increase an aspect ratio, preferably a height of the vortex to a width of the core of the vortex, to assist with the buoyancy and stability of the vortex created. 
With regards to claim 3, Preito Santiago discloses: 
vaporizable liquid or working fluid is water (see column 3, lines 28-37) or
With regards to claim 4, Preito Santiago discloses: 
air flowing into the vortex is sufficiently conditioned so to approach a condition of saturation. 
With regards to claim 5, Preito Santiago discloses: 
the air flowing into the vortex station is sufficiently conditioned so as to allow release of a sufficient amount of latent heat through condensation in the created vortex core so as to maintain buoyancy and stability of the created vortex. 
With regards to claim 7, Preito Santiago discloses: 
a relatively high aspect ratio being a ratio of the height of the vortex to the width of the core of the created vortex being greater than about 15:1. 
With regards to claim 10, Preito Santiago discloses: 
the vanes and the at least one wind turbine sitting within or at the boundary of the ground platform (see Figures 1 and 10). 
With regards to claim 15, Preito Santiago discloses: 
a provided or supplied source of the vaporizable liquid or working fluid to a flow of air of the vortex at or near the base of the vortex station is provided in a sufficient volume or quantity to increase saturation levels or to achieve a saturation of the flow of air introduced to the vortex. 
With regards to claim 16, Preito Santiago discloses: 
a provided or supplied source of the vaporizable liquid or working fluid, once vaporized and included in the flow of air directed to the vortex is elevated by the vortex to a height and exposed to a temperature or environmental conditions such that at least 
With regards to claim 17, Preito Santiago discloses: 
a provided or supplied source of the vaporizable liquid or working fluid being provided or supplied continuously to the air flow being introduced to the vortex, whilst the vortex is being maintained and operated within said vortex station. 
With regards to claim 19, Preito Santiago discloses: 
the vortex station being a flat bed or a platform substantially at ground level. 
With regards to claim 20, Preito Santiago discloses: 
the vanes being constructed or arranged in a substantially circular manner about a periphery of the vortex station (see Figures 2-6, 8, 11, and 12). 
With regards to claim 21, Preito Santiago discloses: 
the vanes comprise a plurality of adjustable deflectors (see Figures 2, 5, 6, and 12). 
With regards to claim 22, Preito Santiago discloses: 
the vanes including a set of fixed vanes (see Figures 2 and 3). 
With regards to claim 23, Preito Santiago discloses: 
the vanes being sails. 
With regards to claim 24, Preito Santiago discloses: 
the sails being constructed of a fabric (“membranes or screens”, see column 6, line 13). 
With regards to claim 25, Preito Santiago discloses: 
the adjustable deflector vanes being manually or remotely adjustable. 
With regards to claim 26, Preito Santiago discloses: 
said vortex station further comprises of a roof (23’) at the centre of the vortex station. 
With regards to claim 27, Preito Santiago discloses: 
the roof being of an annular shape and/or is disposed above and extends out from the at least one turbine (see Figures 1 and 10). 
With regards to claim 30, Preito Santiago discloses: 
a plurality of concentric turbines being used (see Figures 1 and 10), or a single turbine is used that is provided with a plurality of concentric blade sets. 
With regards to claim 31, Preito Santiago discloses: 
the wind turbine being sited below the inside diameter of the annular roof (see Figures 1 and 10). 
With regards to claim 35, Preito Santiago discloses: 
said vortex station comprising a floor that is of a concave shape (see Figures 1 and 10). 
With regards to claim 36, Preito Santiago discloses: 
the floor of the vortex station comprising a drain for collection of liquid vaporizable liquid or working fluid, optionally the drain is centrally located in the floor. 
With regards to claim 37, Preito Santiago discloses: 
the drain being fluidly connected to a reservoir or storage facility (see Figures 1 and 10). 
With regards to claim 38, Preito Santiago discloses: 
liquid collected in said reservoir or storage facility may be reused or recycled. 
With regards to claim 39, Preito Santiago discloses a method, comprising the steps of: 
feeding a supply of air into the vortex station via a plurality of vanes, the vanes configured to direct the supplied air into the vortex station in a manner so as to initiate a swirling of the air; 
creating an atmospheric buoyancy vortex is created in the centre of the vortex station; and 
supplying a vaporizable liquid or working fluid to the vortex station at or near the centre of the vortex station, the supply of the vaporizable liquid or working fluid being supplied at a sufficient quantity or flow rate to provide for at least some of the air being in a partially saturated or saturated condition, preferably to increase an aspect ratio of the vortex, to assist with the buoyancy and stability of the vortex created. 
With regards to claim 41, Preito Santiago discloses: 
the drain being centrally located in the floor (see Figures 1 and 10). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 14, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,590,300 B1 to Preito Santiago in view of U.S. Patent No. 6,532,740 B1 to Sullivan. 
Preito Santiago clearly teaches a cyclonic or anti-cyclonic conversion tower as described above (see paragraph 11). 
However, it fails to disclose: 
a plurality of nozzles fed from a manifold with pumped heated vaporizable liquid or working fluid. 
Sullivan discloses a generator employing the Coriolis effect, comprising: 
a plurality of nozzles (39) fed from a manifold with pumped heated vaporizable liquid or working fluid. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the nozzles disclosed by Sullivan on the cyclonic or anti-cyclonic conversion tower disclosed by Preito Santiago, for the purpose of “impart the desired counterclockwise spin upon the injected spray of superheated steam” (see column 5, lines 20-26). 

With regards to claim 14, Sullivan discloses: 
said plurality of nozzles being configured to produce a relatively fine spray of the vaporizable liquid or working fluid. 
With regards to claim 32, Sullivan discloses: 
a manifold and nozzles for pumped vaporizable liquid or working fluid is sited below an annular roof of said vortex station and on a ground plane, within an area of air flow directed into the vortex station. 
With regards to claim 33, Sullivan discloses: 
said nozzles directing the vaporizable liquid or working fluid into and against the air flow being directed into the vortex station. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,590,300 B1 to Preito Santiago in view of U.S. Patent Application Publication No. 2012/0187698 A1 to Bassett. 
Preito Santiago clearly teaches a cyclonic or anti-cyclonic conversion tower as described above (see paragraph 11). 
However, it fails to disclose: 
the wind turbines comprising vertical blades rotating around a vertical centerline of the station thereby sitting in the area of most concentrated airflow at the base of the vortex and produce a radial pressure differential across a cylinder shape swept by the blades so as to stabilize the base of the vortex against being moved laterally by external winds. 
Bassett discloses systems and methods to generate electricity using a flow of air, comprising: 
a wind turbine (se Figure 1) comprising vertical blades (114) rotating around a vertical centerline of the station thereby sitting in the area of most concentrated airflow at the base of the vortex and produce a radial pressure differential across a cylinder shape swept by the blades so as to stabilize the base of the vortex against being moved laterally by external winds. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the vertical blades disclosed by Bassett on the cyclonic or anti-cyclonic conversion tower disclosed by Preito Santiago, for the purpose of increasing the effective energy converting area of the blades and maximizing the surface contact with the vortex. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han` can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        October 22, 2021